 In the Matter of Louis HORWITZ,ALBERT HORWITZ AND HENRYHoR-WITZ,CO-PARTNERS DOING BUSINESS AS HORTEx MFG. COMPANYandAMALGAMATED CLOTHING WORKERS OF AMERICACase No. 16-C-1136.-Decided August 13, 1945Mr. Lewis Moore,for the Board.Fryer and Milstead,byMr. Coyne Milstead,of El Paso, Tex., for therespondents.-Mr. E. B. Elfers,of El Paso, Tex., for the Association.Mr. Ben Grodslcy,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed on October 14, 1944, by AmalgamatedClothing Workers of America, affiliated with the Congress of Indus-trialOrganizations, herein called the Amalgamated, the NationalLabor Relations Board, herein called the Board, by the Regional Di-rector for the Sixteenth Region (Fort Worth, Texas), issued its com-plaint, dated January 12, 1945, against Louis Horwitz, Albert Horwitzand Henry Horwitz, co-partners doing business as Hortex Mfg. Com-pany, El Paso, Texas, herein called the respondents, alleging that therespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompanied bynotice of hearing thereon, were duly served upon the respondents andthe Amalgamated.With respect to the unfair labor practices, the complaint allegedin substance : (1) that from about June 1, 1944, the respondents haveassisted, dominated, contributed support to, and interfered with theadministration of, -Employees Benefit Association of Hortex Mfg.Company,,- herein called the Association; (2) that during the sameperiod, the respondents urged and persuaded their employees to join1Erroneously referred to in the complaint as "Employees Benefit Association."63 N. L. R. B., No. 44.302 304DECISIONSOF NATIONAL LABORRELATIONS BOARDas a general partnership, having their principal office and place ofbusiness in El Paso, Texas.The respondents normally manufacture,sell, and distribute boys' sportswear, but for the past 2 years, approxi-mately one-third or one-half of the respondents' entire operation hasbeen devoted to the manufacture of combat trousers for the armedforces of the United States.The principal raw materials used arecotton cloth, cotton thread, and buttons.During the 6 months pre-ceding the month of October 1944, the respondents purchased rawmaterial valued at about $200,000, approximately all of which wasobtained from points outside of Texas.During the same period, therespondents sold and distributed finished goods valued at about$400,000, of which approximately 80 percent was shipped to pointsoutside of Texas.The respondents concede, for the purposes of this proceeding, thatthey are engaged in commerce, within the meaning of the NationalLabor Relations Act .3II. THE ORGANIZATIONSINVOLVEDAmalgamated Clothing Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations.EmployeesBenefit Association of Hortex Mfg. Company is an unaffiliated labororganization, duly incorporated under the laws of the State of Texas.Both of these organizations admit to membership employees of therespondents.III. THE UNFAIR LABOR PRACTICESInterference,restraint,and coercion;formation of the Association1.IntroductionThere is no record of union activity in the respondents' plant priorto 1942, when a few A. F. of L. circulars were distributed at the plant,without any further attempt to interest the employees in any particularlocal.In 1943, a few Amalgamated circulars were also distributedat the plant, but not until March 1944 did the Amalgamated make anyreal effort to organize the plant.At that time, Ceferino Anchondo, alocal Amalgamated organizer, distributed circulars and authorizationcards on several occasions to the respondents' employees as they en-tered or left the plant.As a result of this activity and visits to thehomes of some employees, he secured about 60 members out of ap-proximately 400 employees in the plant.On about June 15, AnchondoleftEl Paso for employment elsewhere and the campaign was con-tinued by Organizer Efren Acosta, who obtained approximately 60additional members.As indicated below, the Ama°lgamated's further8The foregoing facts were stipulated by the parties. HORTEX MFG. COMPANY303and assist the Association; and (3) that by the aforesaid acts, the re-spondents have interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed in Section 7 of the Act.On January 18, 1945, the respondents filed their answer, admittingcertain allegations of the complaint in respect to the character of theirbusiness, but denying the commission of any unfair labor practices.Pursuant to notice, a hearing was held at El Paso, Texas, on January25, 26, and 29, 1945, before W. P. Webb, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the respondents,and the Association were represented by counsel and participated inthe hearing.Full opportunity'to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the beginning of the hearing, counsel for theAssociation submitted a written motion to intervene, which was grantedby the Trial Examiner without objection.Pursuant to a timely andmeritorious application by the respondents, the Trial Examiner, byorder dated February 3, 1945, authorized the taking of the depositionof Louis Horwitz and made the deposition so taken a part of therecord herein.During the course of the hearing the Trial Examinermade rulings on other motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the Trial Ex-aminer and finds no prejudicial error.The rulings are hereby affirlned.On March 27, 1945, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon all the parties, in whichhe found that the respondents had engaged in and were engaging inunfair labor practices affecting commerce, within the meaning of Sec-tion 8 (1) 'and (2) and Section 2 (6) and (7) of the Act.He recom-mended that the respondents cease and desist therefrom and take cer-tain affirmative action.Thereafter, the respondents duly filed exceptions to the IntermediateReport and a supporting brief.No request for oral argument beforethe Board at Washington, D. C., was made by any of the parties, andnone was had.'The Board has considered the Intermediate Report, the respondents'exceptions and brief, and the entire record in the case, and, insofaras the exceptions are inconsistent with the findings, conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondents, Louis Horwitz, Albert Horwitz, and Henry Hor-witz, co-partners,z *doing business as Hortex Mfg. Company, operate8 Albert and Henry Horwitz, sons of Louis Horwitz, are not active in the business. Bothare in the armed forces. HORTEX MFG. COMPANY305efforts to organize these employees were impaired by the advent ofthe Association.-2.The formation and domination of the Association 4In the latter part of May or the first part of June 1944, employeeSamuel Diaz, a gang leader in the packing and shipping department'which was located in the basement of the plant, undertook to get theemployees interested in what he termed, "a kind of Company union"for the purpose of consolidating the social activities of the employees.He discussedthis plan with Francisca de la Pena, a supervisor onthe civilian "line" : s Transito Alarcon, a pay-roll and personnel clerk;AdalbertoSantaella,a cutter;Mauro Cortez, a shipping clerk forGovernment goods; and two machine operators, Aurora Barraza andAsuncion Amera. The idea was favorably received by these employees,and they formed themselves into a self-appointed committee of sevento develop the organization.The committee decided to enlarge thescope of the proposed organization as originally outlined by Diaz,and each member of the committee was requested to submit suggestions.The committee held its meetings in the shipping room of the plantor in another part of the plant basement. It was decided that themainpurposes of the organization would be to arrange social func-tions; operate a savings and loan fund; arrange sick benefits; negotiatewith the respondents for higher wages, and handle employee griev-ances with the respondents.Diaztold Floorlady Argentina Chavez 7about the aims and purposes of the organization; however, she did notbecome a member of the committee, and attended only one of thecommitteemeetings.Diazhad two or three conversations with Louis Horwitz, seniorpartner of the respondents, in respect to the formation of the organ-ization.Horwitz usually visited the shipping department severaltimes aday.On one of these occasions, Diaz told him about theschemeto form anorganizationin the plant, its aims and objects, and4The findings of fact under this caption are based upon unrefuted evidence of witnessesfor the Board,the respondents,and the Association.5At that time,there were four other employees in the packing and shipping departmentAs Diaz had worked in that department much longer than the others, he was a gangleader.He had no authority to hire or discharge or effectively recommend any change inthe employment status of any employee.Like the Trial Examiner,we find that he wasnot a supervisory employee.9De la Pena was first a seamstress in the plant at $18 a week In June 1944,she waspromoted to supervisor at $35 a week straight salary.She inspects and reports on thework of the employees in that departmentThe 24 employees working under her were paidon an hourly basis.De la Pena is under the direct supervisionof Harry Agee,superiii-tendent of the civilian"line."That part of the plant engaged in the manufacture ofcivilian goods is called the civilian"line" and the other, the Government"line "Wefind that de la Pena was a supervisory employee, that in the minds of the employees shewas reasonably identified with management,and that the respondents are responsible forher activities in matters pertaining to labor relations.'The respondents admitted that Argentina Chavez was a supervisory employee. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDgave him the names of those on the committee.Horwitz said that itwas "up to" Diaz, and he could not tell him what or what not to do.Later, Diaz received Horwitz's permission to talk to the other em-ployees in regard to the organization, and to hold meetings in theshipping room.Diaz asked Horwitz about the legality of such anorganization, and Horwitz advised him to see a lawyer.Horwitzrecommended Harold Potash, the respondents' own attorney. Potashdeclined to represent them because he was the respondents' attorney,but recommended Attorney E\ B. Elfers.Diaz told Horwitz thatPotash would not handle the matter and that they wanted to seeElfers.Horwitz gave them permission to leave their work for thispurpose.They called on Elfers and he agreed to represent them.The committee then returned to the plant and worked until quittingtime.They were away from work about 40 minutes. No deductionwas made from their wages for the time lost from work. They wereemployed on an hourly basis.Prior to consulting the attorneys, the committee had drawn up awritten prospectus concerning the proposed organization,s statingthat one of its several purposes was "To represent the employees indealing with the employer on such matters as vacations, recreation,wages and salaries to the employees, obtaining proper bonuses for overproduction and the selection of proper foremen and chairladies." Thedocument was typed by Alarcon in the respondents' office and on therespondents' paper, at no expense to the committee.A copy of theprospectus was given to Elfers.Thereafter, with the knowledge and consent of the respondents, thecommittee began to hold daily membership meetings in the basementof the plant.About 6 such meetings were held, and they were soarranged that the employees on both the day and night shifts couldattend in groups.The meetings usually lasted from 30 to 45 minutes,and no deductions were made from the pay of any employees for thetime lost in attending these meetings.oThe prospectus, which was inboth English and Spanish, was read and discussed at these meetings.loSupervisor Francisca de la Pena attended 1 of these meetings with theemployees on her "line."During the intervals between the meetings,and after the last meeting had been held, the prospectus was kept byAlarcon in the office.On various occasions, the employees were so-licited in the plant during working hours to sign the prospectus, andsome signed it in the office. About 342 employees signed the prospectus,8In the prospectus, Supervisor de la Pena was proposed as one of theorganization's firstofficers.9 The record shows thatsome of the employeeslost about one-half hour each from workon account of attendingthese meetings.They were all paid on anhourly basis.10According to Alarcon, at one of the meetings, an employee asked her if she couldbelong to both the C. I. O. and the Associationat the same time, and shetold her that itwas best for the employees just to belong to the Association.Diaz and Santaella testifiedthat theytold someof the employees that theycould join both organizations if they sodesired. HORTEX MFG. COMPANY307as indicative of their willingness "to join the Association [and] toparticipate therein," including the following supervisory employees :Harry L. Agee, superintendent of the civilian "line"; Louis Carini,superintendent of the Government "line"; Ralph Caskey, office man-ager; and Argentina Chavez, floorlady.11None of these supervisoryemployees actually became a member of the Association, and noneattended the meetings of the Association except Argentina Chavez, asrelated above.In August the committee decided to elect temporary officers for theAssociation.About 500 ballots containing the names of the 7 membersof the committee were prepared and distributed to the employees byAlarcon.The respondents' paper and mimeograph machine were usedin the preparation of the ballots without expense to the committee.The employees were not given an opportunity to select their own can-didates, but were required to vote for members of the committee only.After the employees had marked their ballots, they were turned in toAlarcon at the plant office, where they were counted and tabulated inthe office by Diaz, Alarcon, and Mrs. Blaugrund, a typist, in the pres-ence of Caskey, the office manager. Diaz was elected president of theAssociation; Santaella, vice president; Cortez, secretary; and Alarcon,treasurer.The election was held in the plant with the knowledge andconsent of the respondents.Pursuant to a decision to incorporate the Association, the articlesof incorporation 12 and application for a charter which had been pre-pared by Attorney Elfers, were signed on August 1, by Santaella,Supervisor de la Pena, and Alarcon, and submitted to the Secretaryof State for approval and issuance of a charter.After a public hear-ing in El Paso on October 18, which was compulsory under Texas law,the application was approved on October 23, by the Secretary of State,and the charter was granted.Employees Diaz, Alarcon, Santaella,and Cortez attended the public hearing on October 18, with the knowl-edge and consent of Horwitz.The hearing was held during work-ing hours and each of these employees lost about 45 minutes from work.No deduction was made from their pay for this loss of time.On or about November 15, the Association held a meeting of theemployees at the Rainbow Club 13Notices of this meeting were pasedout at the plant by Alarcon, Diaz, Santaella, and Cortez.AttorneyElfers attended the meeting and read and explained the charter.Ac-cording to Diaz and Cortez, it was considered advisable to have anup-to-date roster of the Association's membership, as in October therespondents had reduced the number-of their employees by 140 to 15011The respondents admitted that these four employees were supervisory employees.Thenames of Agee, Carini, and Chavez were subsequently crossed off the prospectus'aAs set forth in the articles,one of the Association's objectives was "Collective bargain-ing between the employees and the Hortex Mfg Company."13This club or hall was rented by the Association for the meeting.662514-46-vol. 63-21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDon account of the shortage of cotton goods.At this meeting, thosepresent were given an opportunity to reaffirm their affiliation withtheAssociation,or join it, if they had not previously signed theprospectus.About 104signatures were thus secured.Subsequent tothe meeting, the list was kept at the plant, and some 44 more signed it..According to Diaz, after the Association's charter had been received,Attorney Elfers learned that charges had been filed with the Boardby the Amalgamated, alleging that the Association was an illegalorganization,and Elfers immediately informed the officers of theAssociation that no negotiations of any kind should be undertakenwith the respondents until the legal status of the Association hadbeen determined by the instant proceeding.Therefore the Associa-tion has never requested recognition by the respondents or attemptedto bargain with the respondents in any manner. The Associationhas never adopted any constitution or bylaws and has not selectedeither a bargaining or grievance committee.The only committeethat is functioning is a committee which was appointed at the Rain-bow Club meeting to look after ill employees.The Association hasno initiation fee, but collects weekly dues of 25 cents from each mem-ber.These dues are currently paid to Alarcon at the plant office.Other than a dance given during Christmas 1944, the Association hasbeen inactive pending the termination of the instant proceeding.Therespondents have never notified the Association that it could not con-tinueto hold meetingsin the plant if it so desired.However, no suchmeetings have been held in the plant since the receipt of the charter.3.ConclusionsThe facts set forth above clearly show that at the time the Amal-gamated was conducting an organizational campaign among the re-spondents' employees, the Association was to a large degree formedon the respondents' time and property with their knowledge and ap-parent approval.The respondents contend, However, that no signifi-cance should be given to these circumstances in view of their establishedpolicy of permitting employees to use the company's time and prop-erty for personal purposes.We are not persuaded by this contention,especially in view of the fact that supervisory employees participatedin the Association and thereby gave it the respondents' mark of ap-proval.As indicated above, Supervisor de la Pena was one of themembers of the Association's organizing committee and was a signa-tory to the application for a charter. She also attended the commit-tee'sorganizational meeting and is presently a member of the Asso-ciation.Moreover, four other supervisory employees signed theAssociation's prospectus.While these employees did not subsequentlybecome members of the Association,their adherence to it at its critical HORTEX MFG. COMPANY309formative stage gave to the Association the prestige inherent in anymanifestation of employer approval.The participationof manage-ment representatives in the formation of the Association is clearlyprohibited by the Act. It precluded the Association from reflectingthe free and uncoerced choice of the employees and acting as theirbargaining representative 1'Under all the circumstances and upon the entire record, we find,like the Trial Examiner, that the respondents dominated and inter-fered with the formation and administration of the Association andcontributed support to it, within the meaning of Section 8 (2) of theAct, and that thereby, by the conduct of its supervisory employees,and by the other acts of assistance related above, the respondents in-terfered with, restrained, and coerced its employees, within the mean-ing of Section 8 (1) of the Act.Iv.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the respondents set forth in Section III, above,occurring in connection with the operations of the respondents de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.'V.THE REMEDYHaving found that the respondents have engaged in and are engag-ing in unfair labor practices affecting commerce, we shall order thatthey cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.We have found that the respondents dominated and interfered withthe formation and administration of the Association and contributedsupport to it.We find that the effects and consequences of such domi-nation, interference, and support render the Association incapable ofserving the respondents' employees as abona fidecollective bargainingagency and that the recognition of the Association by the respondentsas the bargaining representative of any of their employees would con-stitute an obstacle to the free exercise of the employees of the right toself-organization and to bargain collectively through representativesof their own choosing.Therefore, in order to effectuate the policies ofthe Act and to free the employees from the effects of the respondents'unfair labor practices, we shall order that the respondents refrain from1'Arnerican Enka Corporation v N L R B,119 (2d) 60 (C C A. 4), enf'g 27 N. L.R B 1057. The respondents as well as the Association, also point to the lack of evidencethat the respondent was hostile toward the AmalgamatedHowever, we do not regardthis circumstance as significant in view of our finding that the respondents otherwiseassisted the Association and participated in its formation. .310DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognizing the Association as the representative of their employeesfor the purpose of dealing with the respondents concerning grievances,labor disputes, wages, rates, hours of employment, or other conditionsof employment, and to completely disestablish the Association as suchrepresentative.The maintenance of a company-dominated and supported organiza-tion presents a ready and effective means of obstructing self-organiza-tion of employees and their choice of their own representatives forthe purpose of collective bargaining.The respondents' dominationand interference with the Association, their contribution of support toit, and the activities of their supervisory employees, denied their em-ployees the free opportunity to bargain collectively through repre-sentatives of their own choosing, and substantially deprived their em-ployees of their right to engage in concerted activities for the purposeof collective bargaining or Other mutual aid or protection, except inchannels directed by the respondents.Because of the respondents' un-lawful conduct and their underlying purpose, we are convinced andfind that the unfair labor practices found are persuasively related toother unfair labor practices proscribed by the Act and that a danger oftheir commission in the future is to be anticipated,from the course ofthe respondents' conduct in the past.The preventive purpose of theAct will be thwarted unless our order is coextensive with the threat.In order, therefore, to make effective the interdependent guaranteesof Section 7, to prevent a recurrence of unfair labor practices, andthereby to minimize strife which burdens and obstructs commerce andthus effectuate the policies of the Act, we shall order the respondentsto cease and desist from in any other manner infringing upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OFLAW1.Amalgamated Clothing Workers-of America, affiliated with theCongress of Industrial Organizations, and Employees Benefit Associ-ation of Hortex Mfg. Company, are labor organizations, within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Employees Benefit Association of Hortex Mfg. Companyand by contributing support to it, the respondents have engaged in andare engaging in unfair labor practices, within the meaning of Section8 (2) of the Act.3.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are.engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act. HORTEX MPG. COMPANY3114.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ents, Louis Horwitz, Albert Horwitz, and Henry Horwitz, co-partnersdoing business as Hortex Mfg. Company, El Paso, Texas, and theiragents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Em-ployees Benefit Association of Hortex Mfg. Company, or with theformation and administration of any other labor organization, andfrom contributing support to Employees Benefit Association of Hor-tex Mfg. Company, or any other labor organization of their employees;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Amalgamated ClothingWorkers of America or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Refrain from recognizing Employees Benefit Association ofHortex Mfg. Company as the representative of any of their employeesfor the purpose of dealing with the respondents concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and completely disestablish EmployeesBenefit Association of Hortex Mfg. Company as such representative;(b)Post at their plant at El Paso, Texas, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the respondents' representative, be postedby the respondents immediately upon receipt thereof, and maintainedby them for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the respondents toinsure that said notices are not altered, defaced, or covered by anyother material;(c)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this prder, what steps therespondents have taken to comply herewith. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD"APPENDIX A"NOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We hereby disestablish Employees Benefit Association of Hor-tex Mfg. Company as the representative of any of our employeesfor the purpose of dealing with us concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment, and we will not recognize it or any suc-cessor thereto for any of the above purposes.We will not dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support"to it.We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to joint or assist Amalgamated Clothing Workersof America or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become orremain members of this union, or any other labor organization.HORTEXMFG.COMPANY,EmployerBy ---------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date-hereof,and must not be altered, defaced, or covered by any other material.0